33-24 N. Blvd., LLC. v Mesumi Corp. (2015 NY Slip Op 00525)





33-24 N. Blvd., LLC. v Mesumi Corp.


2015 NY Slip Op 00525


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-03398
 (Index No. 2240/12)

[*1]33-24 Northern Blvd., LLC., appellant, 
vMesumi Corp., et al., respondents.


Sipsas, P.C., Astoria, N.Y. (Ioannis P. Sipsas of counsel), for appellant.
Barry, McTiernan & Moore LLC, New York, N.Y. (Laurel A. Wedinger of counsel), for respondent Mesumi Corp.
Baron Law Firm, PLLC, East Northport, N.Y. (John Sordi of counsel), for respondent Valdrin Construction.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (O'Donoghue, J.), dated March 4, 2014, as granted the oral application of the defendant Valdrin Construction Corp. to disqualify the plaintiff's counsel.
ORDERED that the appeal is dismissed, with costs.
The order dated March 4, 2014, is not appealable as of right, as it did not decide a motion made on notice (see CPLR 5701). No application was made for permission to appeal and, under the circumstances of this case, where the record is inadequate to determine the appeal on the merits, we decline to grant leave to appeal (see HSBC Mtge. Servs., Inc. v James, 88 AD3d 651).
CHAMBERS, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court